Citation Nr: 1504101	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-09 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a gastrointestinal disorder, other than gastroesophageal reflux disease (GERD), to include irritable bowel syndrome (IBS), as due to Persian Gulf War illness pursuant to the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to December 1981 and from
October 1983 to August 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
December 2004 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee.

In July 2010, the Board reopened the claim of entitlement to service connection for GERD and remanded the issue for additional development.  In a December 2012 decision, the Board denied service connection for a "gastrointestinal disorder, including reflux esophagitis, gastritis, or GERD."  That Board opinion contained a 38 C.F.R. § 3.317(a) analysis of the Veteran's gastrointestinal symptoms, that is, whether the Veteran's symptoms qualified her for service connection under the presumptive provisions of that section.  

The Veteran appealed that decision to the United States Court of Appeals for Veteran Claims (Court).  The Court granted a July 2013 Joint Motion for Remand, ordering a new examination.  The Board subsequently remanded the claim for an examination and opinion.  The Veteran was granted service connection for his claim of GERD in July 2014.  Accordingly, given that all the benefit sought on appeal has been awarded, that issue is no longer properly before the Board.  

The issues of entitlement to service connection for hiatal hernia, gastritis, esophageal motility disorder, peptic ulcer disease, irritable bowel syndrome, and colon polyps, were adjudicated by the RO in a July 2014 supplemental statement of the case (SSOC) and as noted above, a claim of entitlement to benefits due to a multi-symptom disorder due to Persian Gulf War illness pursuant to the provisions of 38 C.F.R. § 3.317 was addressed in the Joint Motion for Remand.  Given that the Veteran's claim of entitlement to service connection for GERD has been granted, the Board finds that the remaining issues, service connection for gastritis, peptic ulcer disease, esophageal motility disorder, hiatal hernia, and colon polyps, involve the same or overlapping symptoms of a gastrointestinal disorder.  Thus, the issue on appeal is more appropriately characterized as listed on the Title Page of this decision, as a claim of entitlement to service connection for a gastrointestinal disorder, other than GERD, to include IBS, as due to Persian Gulf War illness pursuant to the provisions of 38 C.F.R. § 3.317.   This claim is properly bifurcated from the GERD claim that was previously granted, given that Persian Gulf War illness claims under 38 C.F.R. § 3.317 are separate from claims for direct service connection.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166 (2010), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate distinct theories of entitlement separately), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  


FINDING OF FACT

IBS was incurred in service or resulted from a medically unexplained chronic multisymptom illness.  


CONCLUSION OF LAW

The criteria for service connection for a multisymptom gastrointestinal condition alternately diagnosed as IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. Id. 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e) (1). 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2) (i) (B).  IBS is a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317 (a) (2) (i) (B).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a) (2) (ii).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a) (2) (i) (B) (3), Note.

The Veteran's service records show that she served in Southwest Asia and is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(e) (1).  

After a review of all the evidence of record, the Board finds that the preponderance of the evidence establishes that the Veteran's IBS has been present to a disabling (at least 10 percent) degree within the applicable period following her Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include IBS.   

Service treatment records document stomach pain at various points during the Veteran's service.  For instance, December 1984 records document an assessment of gastroenteritis.  The Veteran was diagnosed with IBS in February 1995, and she received additional treatment from VA in November 1995 for bloating and abdominal discomfort.  At a private treatment center in January 2001, the Veteran presented complaining of increased abdominal pain with nausea and vomiting.  Additionally, the Veteran reported regurgitation, indigestion, and dysphagia.  A subsequent March 2001 colonoscopy revealed an increased spasm, which caused the examiner to reach an impression of IBS.  The Board concludes that there is a documented history of IBS and symptomatology that falls within the symptoms associated with IBS.  This history begins during service or shortly thereafter.  

VA afforded the Veteran an examination with regard to her gastrointestinal disability claim in April 2014.  Citing a March 2014 upper gastrointestinal radiographic study, the examiner diagnosed the Veteran with GERD, hiatal hernia, and esophageal spasm.  Symptoms were dysphagia, pyrosis, substernal pain, and a hiatal hernia.  The esophageal mucosal pattern was otherwise unremarkable, as was the stomach.  The duodenal bulb and duodenal sweep were normal.  No ulcer crater was seen.  The examiner reached an impression of small fixed hiatal hernia with associated gastroesophageal reflux and prominent tertiary peristaltic waves proximal to hiatal hernia.  With regard to any intestinal conditions, the examiner diagnosed the Veteran with IBS and colon polyps.  Unique gastrointestinal symptoms attributable to the intestinal conditions were abdominal distension and constipation, secondary to IBS.  

The Board acknowledges the negative nexus opinion given by the examiner in the April 2014 VA examination, in which the examiner concluded that it was less likely as not caused by or a result of service or viral syndrome or acute gastroenteritis or cholecystectomy or GERD during service because of a lack of medical nexus.  The Board is also aware of the negative nexus opinions for the all other gastrointestinal disorders identified in this examination.  However, the examiner provided these opinions to answer the question of whether there was a nexus for a direct theory of entitlement.  With regard to service connection on a presumptive basis for a Persian Gulf Veteran, the Veteran must show that she was a Gulf War Veteran who has a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include IBS, and that it is present to a disabling degree within the applicable period set by 38 C.F.R. § 3.317(a), and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  The examiner did not answer these questions.  Nevertheless, the Board concludes that the Veteran meets the criteria.  

The Veteran clearly has IBS, and the record shows that she was first diagnosed with IBS in February 1995.  The record contains notes that document the Veteran receiving treatment for gastrointestinal issues during the intervening years, and the Veteran received a diagnosis of IBS during her April 2014 VA examination.  The Veteran has a qualifying chronic disability.  Next, the Veteran received her diagnosis of IBS during the applicable period in 38 C.F.R. § 3.317(a).  Therefore, the claim for service connection for a functional gastrointestinal disorder, to include IBS, is granted pursuant to 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a gastrointestinal disorder, other than GERD, to include IBS, is granted.  


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


